Title: From James Monroe to William Steuben Smith, 15 May 1821
From: Monroe, James
To: Smith, William Steuben


				
					Sir
					Washington May 15. 1821.
				
				I find, on conferring with the Secretary of the Treasury, that it will proper for me to appoint a naval officer for the customs at Pensacola, and to allow him one thousand dolrs. pr. annm. salary, with the other emoluments incident to the trust. If you are willing to accept the appointment, I will confer it on you, & will direct the commission to be issued immediately. A sloop of war will sail from Norfolk, in about 10. or 12 days for Pensacola, in which I shall endeavor to have you & your Lady accomodated, should you be so disposed. I will thank you for an early answer to this communication.with great respect & esteem / I am yr very obedt Servant—
				
					James Monroe
				
				
			